DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 20 are pending in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erman et al. (‘Erman’ herein after) (US 2011/0307354 A1) further in view of Mehta et al. (‘Mehta’ herein after) (US 2011/0320307 A1). 

With respect to claim 1, 9, 15,
Erman discloses a method for causing a computing device to display software application recommendations that are relevant to a user of the computing device, the method comprising, at a server computing device:
receiving, from the computing device, a request for at least one software application recommendation to be displayed on the computing device (paragraphs 29 – 31 teach receiving user profile data from variety of sources, based on a variety of triggers for the purpose of recommending application to a user); 
identifying, among a plurality of user profiles, a user profile associated with the user (figure 1 & 2A depicts a database of user profiles, paragraphs 36 and 37 use identified information from the user profile); 
accessing a plurality of software application profiles (SAPs) (figure 1 and 2B depict the software application profiles), wherein each SAP of the plurality of SAPs: 
(1) is associated with a respective software application managed by the server computing device (paragraph 68 teaches the application being managed and received from developers or other options), and 
(2) is formed, at least in part, based on a respective subset of the plurality of user profiles, wherein each user profile of the subset of the plurality of user profiles (i) is associated with a respective user, and (ii) identifies interactions performed by the respective user with the respective software application (paragraph 40 teaches the 
analyzing the user profile against a subset of the plurality of SAPs to identify, among the respective software applications associated with the subset of the plurality of SAPs, at least one software application to recommend to the user (paragraph 40 teaches the matching the application profile to the user profile information, paragraph 56, paragraph 83 teaches matching of application profile information and user profile information for purposes of selecting recommendations of applications for users); 
associating the at least one software application recommendation with the at least one software application (paragraph 40 teaches the listing of the recommendations based on  matching the application profile to the user profile information, paragraph 83 teaches matching of application profile information and user profile information for purposes of selecting recommendations of applications for users); and 
causing the computing device to display the at least one software application recommendation (paragraph 84 teaches the recommended application information being sent to the user device for display, also see paragraphs 110 – 114).
Erman teaches profiling techniques for the application profiles and popularity of applications amongst users but does not explicitly state the interactions with users as claimed.
However, Mehta teaches the recommendation analyzing the user interaction with applications before recommending in paragraph 28 – 29 teaching the recommendation engine also may generate recommendations based at least in part on detected patterns relating to applications, e.g. installation, deletion, and/or usage, over a population of device users. Also see paragraphs 8, 32 and 35.


With respect to claim 2,
Erman as modified discloses the method of claim 1, wherein the subset of the plurality of SAPs omits SAPs associated with respective applications that were previously displayed as recommended software applications to the user within a threshold period of time (paragraph 150 – 151 teach removal of previously displayed software applications and replacing them, Erman).With respect to claim 3,
Erman as modified discloses the method of claim 1, wherein the server computing device implements machine-learning when analyzing the user profile against the subset of the plurality of SAPs (paragraph 25, Mehta).With respect to claim 4, 10, 16,

Erman as modified discloses the method of claim 4, wherein: the user interaction information identifies one or more of: downloads, in-app purchases, ratings/reviews, demographics, search queries, or clicks/impressions associated with the new software application; the derived information identifies one or more of: ranking positions, a trending factor, a stability factor, compatibilities, or accolades associated with the new software application; the usage information identifies one or more of: a usage factor or an installation retention factor associated with the new software application; and the metadata information identifies one or more of: curation information, metadata information, or tag information associated with the new software application (paragraph 40, 43, 47, 53, Erman and figure 3 paragraphs 32, 35, 50 – 55, Mehta).With respect to claim 6, 12, 18, 
Erman as modified discloses the method of claim 1, further comprising: receiving, from a new computing device, a second request to register a new user with the server computing device; adding, to 
Erman as modified discloses the method of claim 6, wherein: the engagements by the new user identify one or more of: downloads, in-app purchases, ratings/reviews, search queries, or clicks/impressions; and the demographics associated with the new user include one or more of: a gender, or an age (paragraph 40, 43, 47, 53, Erman and figure 3 paragraphs 32, 35, 50 – 55, Mehta).With respect to claim 8, 14, 20,
Erman as modified discloses the method of claim 1, further comprising: receiving a query from the computing device; refining the query to establish a refined query; identifying, based on the refined query, a plurality of software applications among the software applications managed by the server computing device; ordering the plurality of software applications based on the user profile to establish a ranked list of software applications; and causing the computing device to display at least a subset of the ranked list of software applications in a search results window displayed on the computing device (figure 6A, 6C, paragraph 158 – 159 and 181 – 187, teach the query related results displaying in order and a subset Erman and 49 – 50 and 56 teach the ranking based on various criteria, Mehta).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180101576 A1 teaches content recommendation to a user using a threshold of time along with other criteria.
US 20140052542 A1 teaches recommendations of software/application based on user behavior and interaction/history.
US 9613118 B2 teaches recommendations based on various profiles and domains.
US 20150242750 A1 teaches recommendations using a machine learning model.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 2/13/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166